United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1614
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Missouri.
                                          *
Martin Dennis Arrasmith,                  *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: April 5, 2001
                                Filed: April 9, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Martin Dennis Arrasmith challenges the district court’s1 revocation of his
supervised release. Upon careful review of the record, we conclude the revocation and
resulting sentence were correct, and we reject each of Arrasmith’s arguments.
Specifically, we reject Arrasmith’s unsupported arguments that the district court did not
have jurisdiction over each of his alleged violations, see 18 U.S.C. §§ 3231, 3237(a);
and that the probation officer was required to immediately report his violations to the


      1
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri.
district court. Further, we conclude the district court’s finding that Arrasmith had
violated his supervised release conditions was adequate and supported by the record,
particularly by evidence that Arrasmith had used drugs and failed to comply with drug
testing. See 18 U.S.C. § 3583(e)(3) and (g)(3); United States v. Stephens, 65 F.3d 738,
741 (8th Cir. 1995) (defendant knowingly and willfully failed to comply with drug-
treatment condition of supervised release when he failed to attend counseling sessions
and submit urine specimens). We reject as meritless Arrasmith’s argument regarding
disclosure of a mental health report. We construe Arrasmith’s remaining arguments as
ineffective-assistance claims which would be better addressed in a collateral
proceeding. See United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).

      Accordingly, we affirm. We deny Arrasmith’s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-